Case 16-38853        Doc 57     Filed 05/09/19     Entered 05/09/19 08:08:35          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-38853
         Ryan L Hobbs
         Denise N Hobbs
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/09/2016.

         2) The plan was confirmed on 03/17/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/02/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/08/2019.

         6) Number of months from filing to last payment: 26.

         7) Number of months case was pending: 29.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $37,790.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-38853       Doc 57      Filed 05/09/19    Entered 05/09/19 08:08:35                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $21,800.00
         Less amount refunded to debtor                         $125.09

 NET RECEIPTS:                                                                                  $21,674.91


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,195.70
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,195.70

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F Unsecured     10,369.00     10,369.46        10,369.46           99.19        0.00
 AMG MANAGEMENT GROUP           Secured        1,500.00       1,500.00         1,500.00        667.31      129.45
 BSI FINANCIAL                  Secured       12,374.51       9,840.66         9,840.66      9,840.66         0.00
 BSI FINANCIAL                  Secured             0.00          0.00             0.00           0.00        0.00
 CAPITAL ONE AUTO FINANCE       Unsecured     10,707.00       6,053.79         6,053.79          57.91        0.00
 CREDITORS DISCOUNT & AUDIT     Unsecured            NA       1,682.62         1,682.62          16.10        0.00
 DIRECTV                        Unsecured            NA         522.51           522.51           0.00        0.00
 ECMC                           Unsecured            NA     16,959.72        16,959.72         186.44         0.00
 ECMC                           Unsecured     35,177.00     37,236.09        37,236.09         409.35         0.00
 ILLINOIS STUDENT ASSIST COMM   Unsecured            NA       2,047.84         2,047.84          16.66        0.00
 LVNV FUNDING                   Unsecured         886.00        945.13           945.13           0.00        0.00
 MERRICK BANK                   Unsecured      1,148.00       1,147.84         1,147.84           0.00        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured             NA         499.04           499.04           0.00        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          270.00        270.43           270.43           0.00        0.00
 MORRIS HOSPITAL                Unsecured         805.00        963.60           963.60           0.00        0.00
 NICOR GAS                      Unsecured            NA         402.59           402.59           0.00        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         943.00        943.06           943.06           0.00        0.00
 REGIONAL ACCEPTANCE CORPORAT Secured         16,984.43     16,984.43        16,984.43       2,042.31    1,907.94
 JOHN TIFFANY                   Unsecured         837.00           NA               NA            0.00        0.00
 PHYSICIANS OF MORRIS HOSPITAL Unsecured          155.00           NA               NA            0.00        0.00
 THREE RIVERS PUBLIC LIBRARY    Unsecured          63.00           NA               NA            0.00        0.00
 VALLEY IMAGING CONSULTANTS LL Unsecured           60.00           NA               NA            0.00        0.00
 CHASE CARD                     Unsecured      5,706.00            NA               NA            0.00        0.00
 COMCAST                        Unsecured         135.00           NA               NA            0.00        0.00
 CREDIT ONE                     Unsecured         886.00           NA               NA            0.00        0.00
 DAVINE FAMILY MEDICINE         Unsecured          20.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-38853      Doc 57        Filed 05/09/19    Entered 05/09/19 08:08:35                Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted      Allowed         Paid          Paid
 EDUCATION EDFINANCIAL SVCS      Unsecured      1,905.00            NA           NA             0.00        0.00
 EDWARD HOSPITAL                 Unsecured         319.00           NA           NA             0.00        0.00
 EMPACT EMERGENCY PHYSICIANS     Unsecured          39.00           NA           NA             0.00        0.00
 ACCEPTANCE NOW                  Unsecured      2,048.00            NA           NA             0.00        0.00
 ANES CONS OF MORRIS LLC         Unsecured         702.00           NA           NA             0.00        0.00
 ASHWORTH COLLEGE                Unsecured         928.00           NA           NA             0.00        0.00
 AT&T                            Unsecured         103.00           NA           NA             0.00        0.00
 US DEPARTMENT OF EDUCATION      Unsecured      8,215.00       9,617.84     9,617.84           91.99        0.00
 US DEPARTMENT OF EDUCATION      Unsecured      2,978.00       3,464.90     3,464.90           23.24        0.00
 US DEPARTMENT OF HOUSING & UR   Secured             0.00          0.00         0.00            0.00        0.00
 VERIZON                         Unsecured      1,631.00       1,600.33     1,600.33           15.31        0.00
 VILLAGE OF MINOOKA              Secured        1,792.59       1,792.59     1,792.59         787.81      187.54


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00              $0.00                  $0.00
       Mortgage Arrearage                                $9,840.66          $9,840.66                  $0.00
       Debt Secured by Vehicle                          $16,984.43          $2,042.31              $1,907.94
       All Other Secured                                 $3,292.59          $1,455.12                $316.99
 TOTAL SECURED:                                         $30,117.68         $13,338.09              $2,224.93

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                 $0.00               $0.00
        Domestic Support Ongoing                              $0.00                 $0.00               $0.00
        All Other Priority                                    $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                            $94,726.79             $916.19                  $0.00


 Disbursements:

        Expenses of Administration                            $5,195.70
        Disbursements to Creditors                           $16,479.21

 TOTAL DISBURSEMENTS :                                                                        $21,674.91




UST Form 101-13-FR-S (9/1/2009)
Case 16-38853        Doc 57      Filed 05/09/19     Entered 05/09/19 08:08:35            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/09/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
